Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
“a nozzle portion being in contact with the second magnetic circuit portion on a side opposite to the first magnetic circuit portion and having a second opening part that has a smaller opening area than the first opening part and communicates with the first opening part; 
a gas port portion penetrating the tubular magnet portion and the tubular body and being capable of supplying a discharge gas to the space;
… wherein, in the case of seeing the tubular magnet portion from above in a direction along a central axis of the tubular magnet portion, a supply opening of the discharge gas of the gas port portion and a tip of the antenna are facing each other, 
the first magnetic circuit portion has a tubular protrusion portion that protrudes toward the nozzle portion from the first magnetic circuit portion in the space, -3- 
{02720592.1}the protrusion portion surrounds a part of the antenna, 
the protrusion portion includes a tip portion tapering toward a corner portion at which a main surface of the second magnetic circuit portion on a first magnetic circuit portion side and an inner wall of the first opening part intersect with each other, and 
a mirror ratio of a magnetic field formed between the tip portion and the corner portion is three or higher”, in combination with remaining limitations of claim 1; (claims 3-10 are allowed as depending therefrom).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844